Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2018

                                      No. 04-18-00329-CV

                     IN THE INTEREST OF S.I., ET AL., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01391
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on June 27, 2018.

        By order dated June 28, 2018, this court granted appellant’s first motion for extension of
time to his file his brief, extending the deadline to July 17, 2018. This court’s order reminded
appellant’s attorney that this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration and must be brought to final disposition within 180 days
of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. As a result, this court’s order
stated, “Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.”

        On July 17, 2018, appellant’s attorney filed a second motion for extension of time. The
reasons for requesting the extension, which are identical to the reasons stated in the first motion,
are a “recent” hurricane which required appellant’s attorney to travel to Rockport, Texas to
protect and repair property and “back to back trials.” Although the motion is the second request
for an extension of time, the motion states it is the “first” request for an extension of time.

       The motion is GRANTED IN PART. Appellant’s brief must be filed no later than July
27, 2018. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED ABSENT
EXTENUATING CIRCUMSTANCES.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court